FILED
                           NOT FOR PUBLICATION                                APR 24 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-10547

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00679-SRB-3

  v.
                                                 MEMORANDUM*
KINGSLEY LLOYD BOWEN,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Susan R. Bolton, District Judge, Presiding

                            Submitted April 20, 2012**
                             San Francisco, California

Before: SCHROEDER, THOMAS, and GRABER, Circuit Judges.

       Kingsley Lloyd Bowen appeals his convictions of Conspiracy to Possess

with Intent To Distribute 1,000 Kilograms or More of Marijuana (21 U.S.C. §§

846; 841(a)(1); 841(b)(1)(A)(vii)); Conspiracy to Launder Monetary Instruments


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(18 U.S.C. § 1956(h)); Conspiracy to Destroy or Remove Property to Prevent

Seizure (18 U.S.C. § 371); and Destruction or Removal of Property to Prevent

Seizure (18 U.S.C. § 2232(a)). Because the parties are familiar with the history of

the case, we need not recount it here. We affirm the district court.

                                           I

      The district court did not abuse its discretion by denying Bowen’s motion to

continue his sentencing hearing. A district court has “broad discretion” to grant or

deny a continuance. United States v. Kloehn, 620 F.3d 1122, 1126 (9th Cir. 2010).

Its decision “will not be disturbed on appeal absent clear abuse of that discretion.”

Id. at 1126-27 (internal quotation marks omitted). The district court did not abuse

its discretion by denying the motion for a continuance because Bowen had enough

time to analyze the error found in Exhibit 299, and he did not specifically explain

why a continuance would have been necessary given his familiarity with Exhibit

299 and the underlying shipping records. See United States v. Sarno, 73 F.3d

1470, 1493 (9th Cir. 1995) (Although “additional time can often be put to good

use,” “general allegations that a continuance would have allowed [the defendant] to

prepare a better defense . . . are insufficient to allow [the Court] to find an abuse of

discretion.”).

                                           II


                                           2
      The district court did not abuse its discretion by declining to construe

Bowen’s motion for continuance as a motion for a new trial. A “motion must state

the grounds on which it is based and the relief or order sought.” FED. R. CRIM. P.

47(b). Bowen clearly requested a continuance of his sentencing, not a new trial.

Indeed, Bowen’s motion in response to the government’s Notice of Errata was

titled “Request for Continuance of Sentencing.”



      AFFIRMED.




                                          3